Citation Nr: 9909531	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-29 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran had active service duty from December 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for diabetes mellitus.

In that decision, the RO also denied a claim of entitlement 
to service connection for bilateral hearing loss.  However, 
in his notice of disagreement received in July 1997, the 
veteran did not express disagreement with the denial of 
service connection for hearing loss.  As such, only the issue 
of entitlement to service connection for diabetes mellitus is 
before the Board.


FINDING OF FACT

There is no competent medical evidence of record 
demonstrating that the veteran's currently diagnosed diabetes 
mellitus was incurred in or aggravated during service,  was 
manifested to a compensable degree during the presumptive 
period following service, or was otherwise etiologically 
related to his service.

 
CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for diabetes mellitus.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Laws and Regulations

Service connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. § 3.303(a) (1998).  
For certain chronic disorders, including diabetes mellitus, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Well grounded claims

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a well-grounded 
claim is one which is plausible, meritorious on its own, or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

In order for a claim to be well grounded,  there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Factual Background

The veteran's service medical records have been carefully 
reviewed.  In a report of medical history completed in 
December 1967 in connection with his pre-induction physical 
examination, the veteran reported that in September 1966, 
urinalysis was positive for albumin.  Urinalysis was negative 
for sugar and albumin.  

During hospitalization for an unrelated medical problem in 
October and November 1968, laboratory testing was normal.

A report of medical history completed at the Fort MacArthur 
dental clinic in January 1969 noted that in during the 
preceding five years the veteran had been hospitalized for 
ten days for mononucleosis.  The veteran denied having 
diabetes.

The veteran's report of medical history completed in October 
1969 in connection with his separation from military service 
again noted that albumin had been found in the veteran's 
urine in September 1966.  The report of medical examination 
at separation in October 1969 showed that the veteran's 
urinalysis was negative for sugar and albumin.  

In February 1970 and October 1970, VA physical examinations 
were conducted in regard to the veteran's claims of 
entitlement to service connection for upper and lower lip 
scarring.  These records showed that urinalysis was negative 
for sugar and albumin  There were no diagnoses of diabetes

A report of medical treatment from the Douglas Aircraft 
Company dated in October 1972 showed that the veteran 
reported having taken a leave of absence in August 1972 
because he was hospitalized and diagnosed with diabetes.

Medical treatment records dated in September 1987 from the VA 
Medical Center (VAMC) in Long Beach, California indicated 
that the veteran complained of blurry vision and noted that 
the veteran was an insulin-dependent diabetic.  Subsequent 
VAMC Long Beach treatment records show ongoing treatment for 
diabetes.

In his July 1996 claim of entitlement to service connection 
for diabetes mellitus, the veteran stated that he believed 
that he incurred diabetes mellitus during service, and that 
blood tests taken during service showed "a problem."

In May 1998, the veteran testified before a Hearing Officer 
at the RO.  He testified that he was first diagnosed with 
diabetes in 1972.  The veteran testified that in 1965 he was 
hospitalized for mononucleosis for a period of seven days.  
He testified that in December 1967, the physician evaluating 
him for induction noted abnormal findings in the urinalysis.  
He testified that he did not recall what might have been 
abnormal.  The veteran further noted that two blood tests 
were taken at discharge, one day apart, though one test was 
typically taken.  

At his May 1998 hearing, the veteran submitted a number of 
passages from medical texts in support of his contention that 
one of the causes of diabetes can be an attack by a viral 
infection, such as mononucleosis, and that diabetes can be 
present for several years before diagnosis.

Among the passages in the medical texts is a statement that 
"[r]ecent population-based and experimental evidence has 
strengthened the hypothesis that a viral infection causes 
IDDM [insulin-dependent diabetes mellitus] in some cases."  
Encyclopedia of Natural Medicine 406 (2nd Edition 1998).  
Another passage noted by the veteran is the Webster's 
Dictionary definition of mononucleosis as  the "same as 
INFECTIOUS MONONUCLEOSIS," and the definition of infectious 
mononucleosis as "an acute disease...presumed to be caused by 
a virus."  Webster's New World Dictionary 921, 721 (2nd 
College Edition 1986).  Other pertinent passages highlighted 
by the veteran in the submitted medical texts also refer to a 
belief among some scientists that in some cases viral 
infections may relate to the development of diabetes.  Other 
highlighted passages referred to genetic predisposition, and 
to the time period during which diabetes may be present 
before diagnosis.  

Analysis

As stated above, the threshold question with regard to a 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In order 
for a claim to be well grounded,  there must be competent 
evidence of a current disability, the incurrence or 
aggravation of a disease or injury in service or within the 
presumptive period, and a nexus between the in-service injury 
or disease and the current disability.  See Caluza, 
7 Vet. App. at 506.  All three prongs of the Caluza test must 
be satisfied.

The competent medical evidence of record confirms a current 
diagnosis of diabetes mellitus.  Therefore, the first prong 
of the Caluza test is met.

With respect to the second prong of the Caluza analysis, in-
service incurrence, there is no medical evidence of record 
showing any diagnosis or treatment related to diabetes during 
service, or any competent medical evidence of record that 
demonstrates a manifestation of this disease to a compensable 
degree within one year after discharge.  There is no 
diagnosis of diabetes during service, and laboratory studies 
completed during service are uniformly negative.    

The veteran has reported "a problem" with blood tests taken 
while in service.  
Although the veteran expressed a belief that reports of such 
incident(s) are missing from his service medical records, the 
Board notes that the veteran's service medical records appear 
to be complete.  More significantly, the mere allegation by 
the veteran of an unspecified "problem" with a blood test 
does constitute probative evidence that diabetes was present 
during service.  A lay person is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training, or experience, 
such as diagnosis of a seizure or its relevance to his 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).
   
The veteran also contended at his hearing that during his 
entrance examination, the examiner said there might be 
something abnormal in his urine.  This evidence is not 
congruent with the reports of the enlistment physical 
examination, which indicate that the veteran told the 
examiner of a problem with his urine, not vice versa, and 
that the veteran was found fit for military service, with no 
problems noted.  The veteran was inducted into service later 
on the same day as the physical examination.  Even if the 
Board accepts the credibility of the veteran's statement, at 
least for the purposes of making the claim well-grounded, see 
King v. Brown, 5 Vet. App. 19, 21 (1993), this alleged 
abnormality occurred before he was inducted into service. 

With respect to the presence of diabetes mellitus within the 
one year presumptive period after service, the two VA 
examinations in 1970, including laboratory testing, are 
utterly negative with respect to diabetes.  The objective 
evidence of record indicates that diabetes was initially 
diagnosed during the summer of 1972, well over two years 
after the veteran left military service.
  
Furthermore, there is no competent medical evidence of a 
nexus between the veteran's current disability and his 
service.

The veteran and his representative have contended that a link 
exists between his service and diabetes mellitus.  However, 
as previously noted, where the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  See 
Caluza, 7 Vet. App at 506.  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu, 2 Vet. App. at 494-495.

The veteran and his representative have also attempted to 
link the veteran's diabetes mellitus to the mononucleosis he 
was hospitalized for two years before entering service.  In 
so doing, they relied on medical treatise evidence which 
appears to indicate that there may be a relationship between 
viral illness and the onset of diabetes.  


In Wallin v. West, 11 Vet. App. 509 (1998), the Court ruled 
that medical treatises, coupled with lay assertions, can be 
sufficient in some cases to well ground a claim.  However, to 
make a claim well grounded,  treatises must discuss 
relationships with some degree of certainty and not simply 
provide speculative generic statements not relevant to the 
veteran's claim. These medical texts note that some 
scientists believe that in some cases diabetes could be 
related to viral infection.  The Board notes that other 
submitted texts define mononucleosis as a viral infection.  
However, none of the submitted texts address the possibility 
of a relationship between mononucleosis, the particular 
infection the veteran claims to have suffered from, and the 
later development of diabetes.  The Court has found that such 
generic texts, which do not address the facts in this 
particular veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality as required for a well-grounded claim.  
See Wallin, 11 Vet App. at 513; Sacks v. West, 
11 Vet. App. 314 (1998); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 
8 Vet. App. 459 (1996).

With respect to the veteran's contention that diabetes 
mellitus was the result of pre-service mononucleosis, the 
Board finds that even if there was competent medical evidence 
of record showing a likely link between mononucleosis and the 
later development of diabetes, in the veteran's case there is 
no competent medical evidence of an actual diagnosis of 
mononucleosis.  The only evidence of record is the veteran's 
own testimony that he suffered mononucleosis and a notation 
in the 1969 report of medical history for the Fort MacArthur 
Dental Clinic.  Again, lay persons are not considered 
competent to offer medical opinions regarding diagnoses.   
See Grottveit, 5 Vet. App at 93.

Further, and most significantly in the Board's opinion, by 
the veteran's own testimony, he incurred mononucleosis prior 
to service.  There is no medical evidence of mononucleosis 
during service, just as there is no medical evidence of 
diabetes mellitus during service.  Although the veteran 
evidently contends that he had mononucleosis during service, 
and further that such claimed in-service mononucleosis caused 
diabetes mellitus, his contentions concerning medical matters 
may not be accepted to well-ground the claim.  The fact 
remains that there is no competent medical evidence that 
diabetes mellitus had its onset in service or was manifested 
to a compensable degree within one year after service, 
whether attributable to pre-service mononucleosis or any 
other cause.  Nor is there any competent medical evidence 
establishing any connection between diabetes and the 
veteran's service or any incident thereof.

The medical texts submitted by and on behalf of the veteran 
also indicate that diabetes may be present for several years 
before diagnosis.  However, the Court has noted that while 
medical treatises and articles can be very helpful and 
important to laying a well-grounded claim, this ordinarily 
requires that they are combined with an opinion of an medical 
professional. The Court reiterated that for the purposes of 
establishing a well-grounded claim, an appellant's lay 
testimony and generic medical journal or treatise evidence 
that does not specifically opine as to the relationship 
between his or her condition and active service cannot 
establish the remaining element of medical nexus evidence, 
and in fact, constitutes only an unsubstantiated medical 
opinion rather than a conclusion based on the medical 
evidence of record.  See  Sacks v. West, 11 Vet. App. 314, 
315-7 (1998).

Despite the general information provided by the cited medical 
texts, there is no competent medical evidence of record 
showing that diabetes mellitus was present during service or 
within the one year presumptive period, and no competent 
medical opinion which supports the proposition that diabetes 
mellitus may have been present during that period.  On the 
contrary, there is medical evidence in the form of in-service 
and immediate post-service medical examinations and 
laboratory test results which indicate that pathology 
consistent with diabetes was not present during those 
periods.  

In summary, for the reasons and bases stated above, the Board 
has concluded that the veteran has failed to submit a well-
grounded claim of entitlement to service connection for 
diabetes mellitus.  38 U.S.C.A. § 5107(a).  Accordingly, the 
veteran's claim is denied.

Additional Matters

The Board observes that the initial rating decision denying 
the claim, in August 1996, found the claim to be well 
grounded.  This decision was sent to the veteran.  However, 
the September 1997 Statement of the Case found the veteran's 
claim to be well grounded.  To the extent the Board bases 
this decision on grounds different from those used by the RO, 
the Board should consider whether that decision prejudiced 
the veteran in any way, and whether the veteran has been 
given adequate notice.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

In this case, the Board has concluded that the veteran has 
not submitted a well-grounded claim of entitlement to service 
connection for diabetes mellitus.  The Board finds that the 
veteran has been given adequate notice and ample opportunity 
to present evidence and argument in support of his claim, and 
that he is not prejudiced by the RO's ultimate denial on a 
basis that was broader than that applied by the Board.

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  However, the VA may be obligated 
to advise the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the claimant of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  The VA is not on notice of any other 
known and existing evidence that would make the adjudicated 
service connection claim plausible.  This decision serves to 
inform the veteran of the kind of evidence that would be 
necessary to make his claim well grounded, in particular 
competent medical evidence of a nexus between his currently 
diagnosed diabetes mellitus and service.





ORDER

A well-grounded claim having not been presented, the 
veteran's claim of entitlement to service connection for 
diabetes mellitus is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


